Citation Nr: 1223218	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  08-23 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1941 to September 1942.  He died in January 2006.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC under 38 U.S.C.A. § 1318.  This decision was confirmed in an October 2006 rating decision.  The Oakland, California, RO now maintains jurisdiction in this case.  

The appellant and her daughter provided testimony at a hearing before the undersigned at the RO in May 2011.  A transcript is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The immediate cause of the Veteran's death was listed in a January 2006 death certificate as dementia due to or as a consequence of cerebrovascular accidents and cardiac arrhythmia; depression was listed as a significant condition contributing to his death in a May 2011 amended death certificate.  

2.  At the time of his death, the Veteran was service-connected for major depressive disorder, residuals of a fracture of the left middle finger with partial ankylosis of the distal joint, and residuals of a fracture of the proximal right tibia with subpatellar osteophyte.    

3.  The weight of the evidence supports a finding that a traumatic brain injury (TBI) was sustained in service and contributed substantially to the Veteran's death from dementia.

4.  Service-connected major depressive disorder substantially contributed to the Veteran's death.  

5.  The claim for entitlement to DIC under 38 U.S.C.A. § 1318 is moot.  


CONCLUSIONS OF LAW

1.  The cause of the Veteran's death was service connected and entitlement to DIC on that basis is established.  38  U.S.C.A. §§ 1110, 1131, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.5, 3.312 (2011). 

2.  The claim for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Service Connection for Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

The criteria for determining whether the cause of death is service connected are those contained in Chapter 11, of 38 U.S.C.A.-i.e. the criteria for determining service connection for the cause of death are the same as those used to determine whether a disease or disability is service connected.  38 U.S.C.A. § 1310(a).
To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The appellant contends that the Veteran sustained a TBI during service that caused or substantially contributed to his dementia, which led to his death.  Alternatively, the appellant contends that the Veteran's depression substantially contributed to his death.

The direct causes of the Veteran's death were listed on the original death certificate certified in January 2006 by the Veteran's treating physician, Dr. J.B., as dementia due to cerebrovascular accidents and cardiac arrhythmia.  
Dr. J.B. submitted a statement in July 2006 in which he explained that the Veteran had been a long-term patient of his and suffered from several medical problems, including depression, which required frequent medications.  He developed dementia, which compounded his depression.  The physician stated that the Veteran's depression made it very difficult for him to heal after he sustained a hip fracture and contributed to his declining health and eventual death.  

In May 2011, the Dr. J.B. amended the death certificate to state that the Veteran's depression was a significant condition which contributed to his death.  

In June 2012, the Board obtained a Veterans Health Administration (VHA) medical opinion from a VA doctor of neurology.  The doctor noted after reviewing the claims file and service treatment records that the Veteran was involved in a motor vehicle accident in December 1941 in which his truck collided with a train, causing loss of consciousness for approximately 24 hours.  He suffered a skull fracture with a cerebral concussion, had vomiting, and developed headaches and dizziness in the years following his accident.  Two of his colleagues died in the accident and the Veteran subsequently developed depression.  

The VA doctor noted that the details regarding the Veteran's strokes and the immediate medical events that led to his death could not be located in the claims file.  However, based on the information available, the doctor concluded that the cause of the Veteran's death was atrial fibrillation or stroke, identified as cardiac arrhythmia on the death certificate.  The doctor stated that it was not clear when the strokes began or what exactly caused the stroke that led his death.  Nevertheless, the doctor stated that there was no evidence that the cardiac arrhythmia began during service or resulted from any events or illnesses incurred during service.

The VA doctor also concluded that the available medical records did not support any clear causal relationship because the Veteran's depression and the cardiac arrhythmia that led to his death.  

Regarding dementia, it appeared to the doctor that the Veteran had been diagnosed with Alzheimer's disease many years before any mention of a stroke was made in the record.  Therefore, he concluded, there was no evidence that the Veteran suffered from vascular dementia due to strokes.  

Regarding TBI, the doctor stated that the Veteran more likely than not suffered a TBI of at least moderate severity based on the reported loss of consciousness for 24 hours, the skull fracture noted in the service treatment records, and the documented post-traumatic headaches and dizziness for several years after the injury.  While the file did not contain any brain imaging describing the extent and severity of the structural brain injury, a moderate to severe TBI was supported by the evidence.  The doctor stated that this TBI would have been a risk factor for the subsequent development of dementia and it as likely as not did contribute to his dementia.  However, the VA doctor concluded that it was less than likely that the Veteran's in-service TBI was connected to the stroke or cardiac arrhythmia that led to his death.  

Given the above, the Board finds that the weight of the evidence is in favor of finding that the Veteran's death was service-connected.  The Veteran's long-term private treating physician, who presumably knew about the onset and history of strokes, dementia, and depression, concluded that the Veteran died from dementia due to a cardiac arrhythmia or stroke and that his depression significantly contributed to his death.  The VA doctor who provided the VHA medical opinion, which essentially stated that the Veteran died of a stroke unrelated to service and not from any other illness or event which could be connected to service, acknowledged that he did not have access to all of the details regarding the Veteran's stroke and brain injury.  Therefore, the Board finds the opinion of the private treating physician, as found in the amended death certificate and his July 2006 letter, to be more probative than the opinion of the VA doctor regarding the cause(s) of the Veteran's death.  

Moreover, despite not having the full medical history, the VA doctor, a neurologist, was able to conclude that the Veteran as likely as not suffered a TBI during service which as likely as not contributed to his development as dementia.  There is no evidence of record to contradict that conclusion.  

While the VA doctor concluded that the dementia was not related to the stroke that caused the Veteran's death, again, the Board notes that the VHA opinion itself acknowledges that the opinion was based only on the evidence available to the doctor, which was likely incomplete.  The private treating physician concluded that dementia was a cause of the Veteran's death and the VA doctor concluded that an in-service TBI likely contributed to the development of dementia.  

Moreover, the appellant and her daughter testified about the Veteran's continuous decline due to his dementia and depression over the almost 10 years leading up to his death.  They are competent to testify to symptoms they themselves experienced or witnessed and the Board finds their reports to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board finds that in this case, there is reasonable doubt as to the connection between the service-connected depression and the cause of the Veteran's death.  Furthermore, the evidence demonstrates that TBI was incurred during service, and there is reasonable doubt as to the connection between TBI and the Veteran's death.  Resolving all doubt in the appellant's favor, service connection for the cause of the Veteran's death is granted.  38 U.S.C.A. § 5107(b).   

Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318

If the Veteran's death is determined not to be service connected, pursuant to 
38 U.S.C.A. § 1318, entitlement to DIC may be established in the same manner as if the Veteran's death were service connected where it is shown that the death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death, (2) was rated totally disabled for a period of not less than five years from the date of his discharge or release from active duty or (3) was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22(a) (2011).  

In the present case, as DIC benefits have already been granted in this decision based upon the award of service connection for the cause of the Veteran's death, the alternative claim under § 1318 is rendered moot.  The Court has indicated that, only if an appellant's claim for service connection for the cause of the Veteran's death is denied under 38 U.S.C.A. § 1310, does VA have to also consider an appellant's DIC claim under the provisions of 38 U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  That is, § 1318 provides an alternate basis for an award of DIC and does not provide any additional benefit for the appellant.  Section 1318 is only applicable if the Veteran's death is found to be non-service connected.  See 38 C.F.R. § 3.22(a).  In light of the grant of service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310, the claim of entitlement to DIC under 38 U.S.C.A. § 1318 is moot, and is dismissed.


						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 

The claim of the entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


